  Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.1 Filed 02/03/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KRISTA COBLENTZ,
      Plaintiff,
-vs.-

LVNV FUNDING, LLC,
a foreign limited liability company,
and
BERNDT & ASSOCIATES, P.C.,
a Michigan corporation,
       Defendants.
__________________________/


                     COMPLAINT AND JURY DEMAND

      NOW COMES THE PLAINTIFF, KRISTA COBLENTZ, THROUGH

COUNSEL, CREDIT REPAIR LAWYERS OF AMERICA, BY CARL

SCHWARTZ, and for her Complaint against the Defendants, pleads as follows:


                                 JURISDICTION


   1. This is an action for damages, brought against a debt collector for violating

      the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

      ("FDCPA"), Michigan Collection Practices Act at M.C.L. § 445.251 et seq.

      ("MCPA") and the Michigan Occupational Code at M.C.L. § 339.901 et seq.

      ("MOC").


                                         1
Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.2 Filed 02/03/21 Page 2 of 9




                                   VENUE

 2. The transactions and occurrences which give rise to this action occurred in

    Charlevoix County, Michigan.

 3. Venue is proper in the Western District of Michigan.



                                  PARTIES
 4. Plaintiff is a natural person residing in Boyne City, Charlevoix County,

    Michigan.

 5. The Defendants to this lawsuit are:

        a. LVNV Funding, LLC (“LVNV”) is a foreign limited liability

           company that conducts business in the State of Michigan; and

        b. Berndt & Associates, P.C. (“Berndt”) is a Michigan corporation that

           conducts business in the State of Michigan.

                           GENERAL ALLEGATIONS

 6. Defendant Berndt is a Michigan law firm engaged in collecting consumer

    type debts from consumers. In this case, it is attempting to collect a

    judgment in the amount of $868.60 owed by Plaintiff to a creditor for a debt

    that was incurred for personal, family and/or household use. That debt was

    purchased by LVNV, a purchaser of consumer type debts.

                                       2
Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.3 Filed 02/03/21 Page 3 of 9




 7. At all times relevant to this case, Berndt was a known and disclosed agent of

       LVNV. LVNV is responsible for all actions, negligent and/or willful

       violations of the law, misrepresentations and misdeeds committed by Berndt

       in pursuing the interests of its agent, LVNV and committed within the scope

       of their relationship under the doctrine of Respondeat Superior.

 8. In 2017, Berndt had been retained by LVNV to collect a judgment obtained

       against the Plaintiff by LVNV on May 1, 2017 in the amount of $848.60.

 9. On October 25, 2019, Plaintiff filed for Bankruptcy under the Chapter 7 of

       the United States Bankruptcy code in the United States Bankruptcy Court for

       the Western District of Michigan and it was assigned document number 19-

       04514-jwb. All of Plaintiff’s creditors, including LVNV, and its agent,

       Berndt had actual and/or constructive notice of this bankruptcy filing.

 10.On March 5, 2020, Plaintiff received a general discharge from all of her

       debts including the debt those owed to LVNV. Indeed, Berndt received

       actual notice of the Plaintiff’s bankruptcy discharge from the bankruptcy

       court. (Dkt #14 – Claim Nos 8471714).

 11.

 12. Despite having actual notice of the Plaintiff’s bankruptcy and discharge,

       Berndt, in complete disregard for the fact that its client’s claim against


                                           3
Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.4 Filed 02/03/21 Page 4 of 9




    Plaintiff had been discharged, wrongfully continued its illegal attempts to

    collect money from the Plaintiff.

 13.On or about November 1, 2019, Berndt filed a tax garnishment on Plaintiff’s

    State of Michigan income tax refund, to collect on the Judgment.

 14.On March 31, 2020, Plaintiff received a Request for Income Information

    from the Michigan Department of Treasury. In the letter, the Michigan

    Department of Treasury stated that Plaintiff’s Michigan tax refund is being

    withheld due of the garnishment filed by Berndt.

 15.Defendants have not quashed the garnishment, despite receiving notice that

    Plaintiff’s bankruptcy was discharged, in violation of the FDCPA.

 16.Defendants’ inaction to quash the garnishment and cease collecting on the

    Judgment was willful.

 17.Plaintiff suffered pecuniary and emotional damages as a result of

    Defendants’ actions.


    COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                     PRACTICES ACT
 18.Plaintiff reincorporates the preceding allegations by reference.

 19.At all relevant times each Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting consumer type debts on behalf

    of other individuals or entities.
                                        4
Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.5 Filed 02/03/21 Page 5 of 9




 20.Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue

    in this case is a consumer debt.

 21.Each Defendant is a "debt collector" under the Fair Debt Collection

    Practices Act ("FDCPA"), 15 U.S.C. §1692a(6).

 22.Each Defendant's foregoing acts in attempting to collect this alleged debt

    violated the following provisions of the FDCPA:

       a. 15 U.S.C. §1692e by using false, deceptive or misleading

          representations in connection with the collection of a debt when they

          represented to the clerk of the court in the underlying judgment and

          ultimately, to the State of Michigan, that the Plaintiff still owed a

          debt; The defendants misrepresented the amount, character and legal

          status of the debt to the court clerk and the State of Michigan.

          Plaintiff.

       b. 15 U.S.C. §1692f by using unfair or unconscionable means to collect

          a debt by continuing to collect on the Judgment, despite receiving

          notice that Plaintiff’s bankruptcy was discharged.

 23.To date, and a direct and proximate cause of the Defendant’s failure to honor

    its statutory obligations under the FDCPA, the Plaintiff has continued to

    suffer from irritation stress and emotional damage.


                                        5
  Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.6 Filed 02/03/21 Page 6 of 9




   24.Plaintiff has suffered economic, emotional, general and statutory damages as

      a result of these violations of the FDCPA.



   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

statutory, and actual damages plus costs, interest and attorneys' fees as provided by

the Fair Debt Collection Practices Act against each Defendant.


 COUNT II - VIOLATION OF THE MICHIGAN OCCUPATIONAL CODE
   25.Plaintiff incorporates the preceding allegations by reference.

   26. Each Defendant is a "collection agency" as that term is defined in the

      Michigan Occupational Code ("MOC"), M.C.L. § 339.901(b).

   27.Plaintiff is a debtor as that term is defined in M.C.L. § 339.901(f).

   28.Each Defendant’s foregoing acts in attempting to collect this alleged debt

      violated the following provisions of the MOC:

         a. MCL §339.915(q) by failing to implement a procedure designed to

             prevent a violation by an employee.

   29.Plaintiff has suffered damages as a result of these violations of the Michigan

      Occupational Code.

   30.These violations of the Michigan Occupational Code were willful.



                                          6
  Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.7 Filed 02/03/21 Page 7 of 9




   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Occupational Code against each Defendant.


      COUNT III - VIOLATION OF THE MICHIGAN COLLECTION
                         PRACTICES ACT
   31.Plaintiff incorporates the preceding allegations by reference.

   32. Each Defendant is a "Regulated Person" as that term is defined in the

      Michigan Collection Practices Act ("MCPA"), at MCL § 445.251.

   33.Plaintiff is a "Consumer" as that term is defined at MCL § 445.251.

   34.Each Defendant’s foregoing acts in attempting to collect this debt violated

      the following provisions of the MCPA:

         a. MCL §445.252(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   35.Plaintiff has suffered damages as a result of these violations of the MCPA.

   36.These violations of the MCPA were willful.



      WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Collection Practices Act against each Defendant.


                                         7
  Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.8 Filed 02/03/21 Page 8 of 9




                     DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:


   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees; and

   d. Exemplary and Punitive Damages for Defendant’s willful violation of the

      Fair Debt Collection Practices Act.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.




                                          8
Case 1:21-cv-00114-JTN-PJG ECF No. 1, PageID.9 Filed 02/03/21 Page 9 of 9




                        Respectfully submitted.


February 3, 2021        /s/ Carl Schwartz
                        CARL SCHWARTZ (P70335)
                        GARY HANSZ (P44956)
                        CREDIT REPAIR LAWYERS OF AMERICA
                        Attorneys for Plaintiff
                        22142 West Nine Mile Road
                        Southfield, MI 48033
                        (248) 353-2882
                        Fax (248) 353-4840
                        Email – carl@crlam.com




                                    9
